DETAILED ACTION
Notice to Applicant
Claims 1-12 are pending and are examined herein. This is the first action on the merits.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0389318 to Lee et al.).
	Regarding Claim 1, Lee teaches:
a battery module comprising a cell stack including stacked pouch-type secondary battery cells with electrode leads in opposite directions (Fig. 3)
a bus bar frame having first and second vertical plates 120/130 corresponding to locations of the electrode leads of the cells and an upper plate 110 connected to the first and second vertical plates and disposed at an upper portion of the cell stack to be hinged to at least one of the first and second vertical plates (Fig. 3, para 0111) 

    PNG
    media_image1.png
    891
    627
    media_image1.png
    Greyscale

a mono-frame 6 having a rectangular tube shape with an inner space in which the cell stack mounted to the bus bar frame is inserted and disposed (para 0105)
wherein a plurality of bus bars 121, 122, etc. are provided at outer surfaces of the first and second vertical plates and the electrode leads of the cells are electrically connected to the corresponding bus bars through slots formed in the vertical plates (Fig. 3, para 0111)
wherein a sensing member 20 electrically connected to the bus bars of the first and second vertical plates to sense electrical characteristics of the cells is disposed at the upper plate (paras 0124-0125, 0168, etc.)
	Regarding Claims 6 and 11, Lee teaches:
a flexible circuit board connected to the bus bar(s) via a “cable” of flexible printed circuit and integrated with the battery control to control the battery (paras 0003, 0102, 0109, etc.)
	Regarding Claim 7, Lee teaches:
wherein the upper plate has a flexible circuit groove concavely formed at a surface thereof corresponding to the circuit/cable width and thickness along a wiring path of the cable (Fig. 3)
	Regarding Claim 8, Lee teaches:
wherein the upper plate has an opening 516 vertically formed therethrough at a location adjacent to the cable wiring groove (Fig. 20, para 0167)
	Regarding Claims 9 and 10, Lee teaches:
a battery pack  for use in a vehicle (abstract, etc.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US2019/0389318 to Lee et al.) in view of Vejnar (US 2002/0212794 to Mark Willard Vejnar) and Rodrigues (US 2007/0164525 to Michael Rodrigues). 
	Regarding Claims 2-5, Lee teaches:
wherein the ends of the upper plate are connected by two hinges each to the vertical plates (Fig. 4)
	Lee does not explicitly teach:
wherein the bus bar frame has stoppers formed at inner surfaces of the vertical plates to protrude toward the cell stack so that the stoppers come into contact with a lower surface of the upper plate when the bus bar frame makes a right angle with the upper plate
wherein each stopper is provided in the form of at least one rectangular plate located between the two hinges of the respective vertical plates
wherein the vertical plates include assembling guide units convexly formed at an inner surface thereof at regular intervals along a stacking direction of the battery cells and extending along a height direction of the respective vertical plate
wherein each stopper is integrally formed with at least one of the assembling guide units 
	Stoppers for hinges were known in the hinge art for setting a maximum angle. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, Rodrigues teaches a folding container (see Figs. 4-6), wherein the hinges for the side walls can be provided with stop points at arbitrarily selectable angles (para 0050), including right angles. Vejnar, also pertaining to hinge art, teaches a hinge with a set of stoppers comprising hinge dimples  66 on the hinging part, including a rib extension between two hinge parts (see center of Fig. 58), wherein the extensions 65 might be considered “guide units convexly formed at an inner surface” of a hinged plate and formed at regular intervals along a transverse portion of the hinged plate, and extending in a height direction at a right angle.

    PNG
    media_image2.png
    662
    645
    media_image2.png
    Greyscale

Vejnar further teaches that each stopper 66 is integrally formed with the assembling guide units 65 which interface with the larger plate 53 at a predetermined angle (paras 0137-0139). It would have been obvious to one of ordinary skill in the art to provide a hinge stopper at a predetermined angle in Lee, with the motivation to prevent the hinge from swinging through a desired stop point, and therefore protect the pouch cells from damage from an inadvertent collision with the hinged vertical plates. It further would have been obvious to use any stopping mechanism conventional in the hinge arts and at any predetermined angle desired, including a right angle, so as to interface with the bus bars in the desired manner while preventing collisions or damage to the electrode tabs, including the rib extensions taught in Vejnar, by providing a rib extension on the inner surface of the vertical plates by the hinge, set to stop at a right angle from the vertical plate. See also conventional stoppers in the art cited below. It would have been obvious to place as many hinges and/or stoppers along the edge as desired in order to accommodate the desired width of the cell stack. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 12, Lee does not explicitly teach:
wherein the upper is hingedly connected to only one of the vertical plates
	It would have been obvious not to use hinges, since hinges are discussed in Lee as an improvement on the prior art that introduces some complications (i.e. additional parts) and which might be done without, as was conventional before the use of hinges. See e.g. Applicant’s cited prior art in which bus bar frames are simply coupled to other frame walls. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 2,584,396
US Patent No. 5,465,987
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723